COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                           ORDER ON MOTION FOR RECONSIDERATION

Appellate case name:      In the Interest of P. RJ E.

Appellate case number:    01-15-01110-CV

Trial court case number: 2014-06607J

Trial court:              314th District Court of Harris County

Date motion filed:        July 1, 2016

Party filing motion:      Appellee

       It is ordered that the motion for en banc reconsideration is   DENIED   GRANTED.


Judge’s signature: /s/ __Harvey Brown_____________________________________
                        Acting Individually Acting for the Court

Panel consists of: Chief Justice Radack and Justices Jennings, Keyes, Higley, Bland,
Massengale, Brown, Huddle, and Lloyd.

Massengale, J., voted to grant the motion for en banc reconsideration.

Date: July 14, 2016